Title: To James Madison from Edward Carrington, 27 December 1786
From: Carrington, Edward
To: Madison, James


Dr Sir,
New York Decr. 27. 1786
My going to Virginia this winter is indispensible. It is probable, from the state in which events has placed the delegation, that I shall not have an opportunity of going after the session commences without leaving the state unrepresented. Upon these considerations I have determined to seize the present moment and shall set out early in the next week. In the mean time I think it proper to give you notice of the circumstance, that you not rely upon my being present. I shall leave Colo Grayson here, who will be well enough to form with yourself a representation, but he is far from being recovered. My absence will not exceed six or eight weeks. We have as yet no Congress nor do I see a near prospect of one, but it will be well for you to get on the floor as early as you can. Inclosed is a paper containing a letter from Mr. Calonne Comptroller General of the Finances of France to Mr. Jefferson which is truly interesting to the U. S. I am dr Sir Yrs. Sincerely
Ed. Carrington
